



Exhibit 10.53


Non-Employee Director Compensation


The non-employee directors (the “non-employee directors”) of Envision Healthcare
Corporation (the “Company”) are entitled to receive the following annual
compensation for service on the Company’s Board of Directors and its committees:
Director Compensation
 
Board Service
 
Committee Chair
 
Committee Member
Annual Cash Retainer
 
$90,000
 
 
 
 
Audit Committee
 
 
 
$35,000
 
$25,000
Compensation Committee
 
 
 
$35,000
 
$20,000
Nominating Committee
 
 
 
$25,000
 
$20,000
Compliance & Quality Committee
 
 
 
$25,000
 
$20,000
Annual RSU Award
 
$175,000
 
 
 
 



The Company's non-executive chairman is entitled to receive an annual retainer
of $150,000, payable in cash or stock at his election.


The Company maintains a supplemental executive and director retirement savings
plan pursuant to which non-employee directors may defer up to 100 percent of
their cash director fees and make pre-tax contributions to an investment account
established in their name. Non-employee directors may also elect to receive
deferred stock units in lieu of annual cash retainers for board and committee
service.


The Company also reimburses each non-employee director for his or her
out-of-pocket expenses incurred in attending Board of Directors’ meetings and
committee meetings.











